Citation Nr: 0204747	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  96-36 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for left arm disability claimed as a 
result of VA surgical treatment.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from August 1951 to March 
1955 and from November 1956 to June 1957.

This appeal is from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
regional office (RO).  It is advanced on the docket to 
correct an administrative error that caused significant delay 
in docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

In February 1999, a Board hearing was held before the 
undersigned at the regional office.  38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  A transcript of the hearing is of record.

The Board of Veterans' Appeals issued a decision in this case 
in January 2001.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court), and in May 
2001, the Court granted a Joint Motion for Remand and to Stay 
Further Proceedings in this case.  The Court's Order vacated 
the Board's January 2001 decision.  The case is again before 
the Board.


REMAND

In January 2002, through counsel, the veteran submitted 
additional evidence to the Board and, as was then his right 
under 38 C.F.R. § 20.1304(c) (2001), declined to waive 
initial review of that evidence by the agency of original 
jurisdiction (AOJ) in this case, the Seattle RO.  Effective 
February 22, 2002, an amendment to the Board's rules of 
practice rescinded section 20.1304(c) as applied to cases 
then pending before the board, eliminating the right to 
initial review by the AOJ of evidence submitted directly to 
the Board.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to 
be codified as amended at 38 C.F.R. § 20.1304).  The Board 
will nonetheless honor the request for initial review of the 
new evidence by the AOJ made under the prior rule.

VA has a duty to inform the veteran of all information and 
evidence necessary to substantiate his claim, to assist him 
to obtain such information and evidence, and to inform him of 
his ultimate responsibility to produce necessary information 
and evidence should VA be unable to obtain any information or 
evidence identified as necessary to substantiate his claim.  
38 U.S.C.A. § 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  If necessary 
information or evidence is not in federal possession, the 
veteran must authorize its release.  The obligation to assist 
extends only to evidence about which the claimant provides 
enough information to enable VA to locate and request.  The 
veteran must cooperate by providing sufficient information to 
locate and request the pertinent records.  38 U.S.C.A. 
§ 5103A(a), (b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159)(c)(1)).  VA must make as many requests as necessary 
to obtain federal records or ascertain that further efforts 
to obtain them would be futile.  The veteran must cooperate 
fully with VA efforts to obtain federal records by providing 
enough information to locate such records.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159)(c)(2), (3)).  Where necessary and 
prerequisite conditions are met, VA assistance to 
substantiate a claim will include providing medical opinions 
or obtaining medical opinions.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159)(c)(4)).

In September 1999, the RO mailed the veteran a letter 
requesting him to identify all practitioners and facilities 
that had treated his left arm since 1977 and to sign forms 
authorizing VA to obtain records from such persons and 
places.  The veteran responded with a list of doctor names 
and addresses (only one of which had treated him prior to the 
1978 VA surgery), records from the four named doctors whom he 
saw in 1992, and a single authorization for release of 
information from Dr. Thulen, the only doctor listed as 
treating him prior to the VA surgery.  He reported that he 
had tried obtain Dr. Thulen's records from the facility at 
which he saw him and that the facility told him the records 
had been destroyed.  VA did not independently request those 
records, because the veteran reported their unavailability.  

The Joint Motion for Remand objected to the Board's statement 
that production of evidence was ultimately the veteran's 
responsibility.  However, both current law and regulations 
affirm that responsibility.  See 38 U.S.C.A. § 5107(a) (West 
Supp. 2001) (a claimant has the responsibility to support a 
claim for benefits); 66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)(1)(iv)) (a claimant is 
ultimately responsible for providing the evidence).  To leave 
no question whether VA offered every possible assistance to 
the veteran in connection with this claim, additional 
assistance will be offered.

The RO should notify the veteran explicitly that evidence of 
the condition of his arm before the 1978 VA surgery is 
necessary to substantiate his claim, see 38 C.F.R. 
§ 3.358(b)(1), and request him to complete authorizations for 
release of information from Drs. Thulen, Fay, Cooke, Jump and 
Coker, and any others he wishes to add to the list.  Then 
request medical records from all providers and facilities for 
whom the veteran provides releases notwithstanding any 
individual efforts the veteran may have taken to obtain such 
records.  38 U.S.C.A. § 5103A(a), (b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159)(c)(1)).

Regarding any non-federal evidence VA seeks and is unable to 
obtain, the RO should notify the veteran of the identity of 
the records it could not obtain, its efforts to obtain the 
records, any further actions VA will take regarding them, and 
that he is ultimately responsible for providing the evidence.  
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(e)).

The veteran has testified that he was unequivocally assured 
certain results from the 1978 VA surgery, apparently arguing 
that the fact of a result other than promised is evidence of 
additional disability due to VA surgery.  Documentation of 
his informed consent to the surgery is not of record.  In 
September 1999, the RO requested Denver VAMC to provide all 
records on the veteran from 1977 to the present, including 
informed consent for the 1978 surgery.  Denver VAMC responded 
by sending copies of all the records it had.  Regulations 
promulgated pursuant to the VCAA provide for cessation of 
efforts to obtain federal records when VA is notified they 
are unavailable.  38 U.S.C.A. § 5103A(a), (b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(2), (3) and (e)).  
The veteran should be provided notice that VA has been unable 
to obtain the informed consent form relating to his February 
1978 VA surgery; that it was requested from Denver VAMC, 
which provided copies of all records it had relating to the 
veteran's care; and that VA will decide the claim based on 
other evidence of record unless the veteran is able to 
provide a copy of the consent form, pursuant to his ultimate 
responsibility to present evidence in support of his claim.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(e)).

The Joint Motion for Remand states that the record renders it 
unclear exactly which records the May 2000 VA examiner 
reviewed and specifically whether he was familiar with Dr. 
Jump's October 1992 examination report.  Another examination 
conducted after an examiner's review of the complete record 
would afford a higher degree of confidence that the 
examination report was a fully informed one than does the 
current record.

The veteran has reported that his left forearm is sometimes 
swollen, but his last VA examination was not at such a time.  
To afford the veteran every assistance in his claim, he 
should be given the opportunity for an examination when his 
arm is swollen.  However, resolution of his claim should not 
wait indefinitely.  The Court has distinguished the necessity 
to examine a cyclically exacerbating chronic skin condition 
during its months-long active phase from the non-necessity of 
ordering that an examination be timed to coincide with one of 
the several-day episodes of inflammation of an occasionally 
tender pilonidal cyst.  Compare Ardison v. Brown, 6 Vet. App. 
405, 408 (1994) (cyclical exacerbation of skin disease) with 
Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (occasional 
inflammation of pilonidal cyst).

If the veteran suffers the swelling he reported to the May 
2000 VA examiner for such long or predictable periods that it 
is feasible to schedule an examination with a high 
probability of the presentation of the swelling at the time 
of the examination, the veteran should report so to the RO, 
and the examination ordered below should be scheduled for 
such a time.  Additionally, the veteran should report to a VA 
medical center or outpatient clinic for examination and 
documentation of the examiner's observations immediately upon 
his left forearm swelling.  He should inform the clinic 
personnel of his claim and request to be seen by a physician 
to attempt to determine the cause of the swelling.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran forms to 
authorize the release of medical records.  
Request that he complete and sign 
authorizations for release of information 
from Drs. Thulen, Fay, Cooke, Jump and 
Coker, and especially any source of 
information about the condition of his 
left arm prior to the February 1978 VA 
surgery.  Each authorization should 
include the complete address for the 
doctor or medical facility and the 
approximate dates of treatment.  Request 
the records the veteran authorizes VA to 
obtain, and inform the veteran of any 
negative results in the manner prescribed 
by regulation for such notice.  66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. 
§ 3.159(c)(1), (e)).

2.  Notify the veteran that VA has been 
unable to obtain the informed consent 
form relating to his February 1978 VA 
surgery; that it was requested from 
Denver VAMC, which provided copies of all 
records it had relating to the veteran's 
care; and that VA will decide the claim 
based on other evidence of record unless 
the veteran is able to provide a copy of 
the consent form, pursuant to his 
ultimate responsibility to present 
evidence in support of his claim.  See 66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(e)).

3.  Ask the veteran to report to a VA 
medical facility immediately when he has 
an episode of swelling of the left 
forearm or other exacerbation of 
residuals of the February 1978 surgery 
and to notify the RO of the episode.

4.  Immediately upon receipt of the 
veteran's notice to the RO that he is 
having an episode of swelling of his left 
arm, or, if the veteran does not report 
such an episode within six months from 
the date of this remand, schedule him for 
a VA examination to document and diagnose 
any orthopedic, neurologic, or vascular 
surgical pathology of the left arm and to 
determine the cause of any such 
pathology.  During an exacerbation of 
symptoms, if possible, determine whether 
the veteran has any additional left arm 
disability that was proximately caused or 
aggravated by VA surgery or any other VA 
medical treatment in February 1978.

Provide the veteran's claims file and a 
copy of this remand to the examiner 
before the examination.  The examiner is 
to review the file, with particular 
attention to medical reports of the 
veteran's left arm prior to February 
1978, the February 1978 VA medical 
records, and the October 1992 orthopedic 
report of Dr. Jump.  Upon completion of 
the file review and of such orthopedic, 
neurologic, vascular, or other 
examination as necessary to reach an 
informed opinion, report the current 
findings and an opinion whether the 
veteran has any additional left arm 
disability that was proximately caused or 
aggravated by medical treatment by VA in 
February 1978.  If there is no such 
relationship, the examiner should so 
state specifically.  If any current 
findings are related to VA surgery or 
other VA treatment in February 1978, the 
examiner should opine whether the current 
findings are the necessary consequences 
of the surgery or other treatment, i.e., 
were certain to result from or intended 
to result from the February 1978 VA 
surgery or other treatment.

The utmost in cooperation and flexibility 
by both VA and the veteran will be 
necessary to achieve the object of this 
examination.  The examining facility 
should be fully informed of the unusual 
requirements in this case and communicate 
with the veteran as necessary to maximize 
the likelihood of performing the 
examination during a flare-up of left arm 
swelling.  The veteran must make 
arrangement with an appropriate VA 
outpatient clinic for immediate 
observation and documentation of an 
exacerbation of the veteran's left arm 
swelling should such occur at a time 
other than when the formal compensation 
examination is scheduled.

5.  The RO must review the claims file 
and ensure that all notification and 
development required by the VCAA are 
completed.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b), (c), 
(e)).

6.  Readjudicate the claim at issue, and 
determine whether the appellant's claim 
may now be allowed.  If the determination 
is adverse to the veteran, provide the 
appellant and his attorney an appropriate 
supplemental statement of the case and 
allow an appropriate period to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

